DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,336,934, Using PCT Pub No. WO2014/038829 (cited in PTO-892, and attached in the Office Action with machine translation), PCT Pub Date: Mar. 13, 2014, However, the Office Action will use PG Pub US 2015/0213931 for the citation, thereafter Kim ‘931) in view of Fan et al. (US 2013/0317350, hereinafter Fan ‘350) evident by or in view of Currie et al. (Understanding MRI: basic MR physics for physicians, Postgrad Med J 2013;89:209–223, Published Online First, 7 December, 2012, hereinafter Currie ‘2012).
In re claim 1, Kim ‘931 teaches a bio-image acquisition method comprising: (a) providing a magnetic nanoparticle having a magnetic vortex structure (0011); (b) applying a first magnetic field to the magnetic nanoparticle to allow the magnetic nanoparticle to have a resonance frequency (0012-0013, 0045-0046); (c) applying a second magnetic field which is a RF pulsed magnetic field, having the resonance frequency to the magnetic nanoparticle provided at the step 0f (a) (0011, 0014-0016, 0024); (0045, 0048, note that an AC magnetic field). Kim ‘931 specifically teaches “[t]he second magnetic field may be an AC magnetic field or a pulse field” (0048). Although the word of RF is silent, Currie has explained that:
“RF pulses are switched on and off … This can only occur when the RF pulse has the same frequency as the precessional frequency of the protons, a phenomenon called resonance; hence the term magnetic resonance imaging.” Page 211, col. right, para 1. 
“[t]he RF (pulse) field is also referred to as the B1 field. When switched on, the B1 field combines with B0 to generate MR signals that are spatially localised and encoded by the gradient magnetic fields to create an MRI.” Page 210, col. left, para 1. 
Hence, it is both inherent and/or obvious that the second magnetic field of Kim ‘931 is an RF pulses magnetic field because Kim ‘931 specifically teaches a pulsed AC magnetic field having the resonance frequency to the magnetic nanoparticle (0045). 
Kim ‘931 fails to explicitly teaches releasing the application of the second magnetic field; (d) measuring a time T1v required for recovering a Z-axis magnetization component of the magnetic nanoparticle to a predetermined ratio, or a time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio; and (e) acquiring an image signal from at least one of the time T1v and the time T2v.
However, “successively releasing the application of the second magnetic field” which is successively releasing the RF pulsed magnetic field is done in ALL MRI imaging system in order to detect the relaxation of nuclear relaxation. This is the basis of ALL magnetic resonance system. Currie ‘2012 teaches “Plotting the recovery of longitudinal magnetisation over time following the switching off of a radiofrequency (RF) pulse results in a T1 curve.” See. Figure 7. Note that RF was on, and then now RF is switching off which is release. 
Kim ‘931 teaches that “[0024] A method of selective activation for a magnetic nanoparticle in accordance with the inventive concept can induce a magnetic nanoparticle to move toward an affected area and specify the position of the magnetic nanoparticle using magnetic particle imaging (MPI) apparatus or the like. Furthermore, thermotherapy, imaging (MPI), diagnosis, drug delivery, gene transfer, and the like can be carried out by applying a magnetic field having a resonance frequency and then activating a magnetic nanoparticle.” Kim ‘931 also teaches the contrast agent/magnetic nanoparticle such as: 
[0050] The magnetic nanoparticle may include a metal, such as iron, cobalt, nickel, or alloys thereof. The magnetic nanoparticle may be, for example, Permalloy (Ni.sub.80Fe.sub.20), Maghemite (.gamma.-Fe.sub.2O.sub.3), Magnetite (.gamma.-Fe.sub.3O.sub.4), Barium Ferrite (Ba.sub.xFe.sub.yO.sub.z; x, y, z are arbitrary) and CoFe.sub.2O.sub.4 and the like. However, the size, shape, and material of such a magnetic nanoparticle are exemplarily illustrated, and thus the inventive concept is not limited thereto.
Fan ‘350 teaches the “use of magnetic vortex cores in magnetic resonance imaging and tumor treatment.” (title). Fan ‘350 also teaches: [0005] Examples of the MVC nanoring include, but are not limited to, Fe.sub.3O.sub.4, .gamma.-Fe.sub.2O.sub.3, and MFe.sub.2O.sub.4 nanorings (M=cobalt ion, nickel ion, copper ion, or manganese ion), all of which can be further modified to form quantum dot-capped MVC nanorings. Their sizes are 20-300 nm in height, 35-1000 nm in outer diameter, and 12-750 nm in inner diameter. More preferably, the sizes are 20-150 nm in height, 35-250 nm in outer diameter, and 12-150 nm in inner diameter.
Furthermore, Fan ‘350 teaches: [0066] In vitro MRI of the OD-FVIOs was performed using a medical Siemens Symphony 1.5 T (61.8 MHz) scanner. FIG. 7 shows a qualitative comparison of T.sub.2*-weighted spin-echo MRI of QD-FVIOs and commercial ferucarbotran with respect to the varied echo time (TE). Intensity values of QD-FVIO MR images shown in FIG. 7 have been adjusted for the T.sub.2* effects of agarose relative to water. QD-FVIOs result in significantly greater signal reduction (darker images) at the designated TE from 10 to 30 ms in contrast to ferucarbotran. 
Note that Spin-Echo MRI requires to take RF pulse (AC pulse) Off before measuring T1, T2, or acquire Imaging data from T1 or T2 relaxations. Such teach is evident by Currie ‘2012. 
Currie ‘2012 teaches how MRI functions and how MRI measures T1 and T2 and How MRI acquire images with T1 or T2 weighted images. 
In simpler term Currie ‘2012 teaches: 
applying a first magnetic field to the magnetic contrast agent (page 218, Intravenous contrast) to allow the magnetic contrast agent to have a resonance frequency (fig. 4, and fig. 5); (c) applying a second magnetic field having the resonance frequency to the magnetic contrast agent (page 211, RF pulses and transverse magnetization); and successively releasing the application of the second magnetic field (page 211, RF pulses and transverse magnetization; fig. 6, fig. 7, labels, note that T1/T2/T2* relaxation curve is the recovery of signal following the switching off of the RF pulses); (d) measuring a time T1v required for recovering a Z-axis magnetization component of the magnetic nanoparticle to a predetermined ratio, or a time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio (fig. 7, T1/T2/T2* relaxation is measure; note that predetermined ratio is merely defined as 63% of its final value. Page 213, col. left, para 3; and col. right, para 3, 37%, such teaching is the exact same as the disclosure by the Applicant in para 00109-00112); and (e) acquiring an image signal from at least one of the time T1v and the time T2v (page 214, T1 weighted images, T2 weighted images).
Hence, Fan ‘350 teaches releasing the application of the second magnetic field (as evident by Currie ‘2012 in order to measure T1 and T2); (d) measuring a time T1v required for recovering a Z-axis magnetization component of the magnetic nanoparticle to a predetermined ratio, or a time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio; and (e) acquiring an image signal from at least one of the time T1v and the time T2v (0066-0067, note that any T1 weighted, or T2 weight sequences in MRI requires the measurement of T1 and T2. And note that T1 is the spin-lattice relaxation, and T2 is the spin-spin relaxation, as evident by Currie ‘2012 as show above).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘931 to include the basic MRI Imaging features of Fan ‘350 in order to enhance MRI contrast as evident by Currie ‘2012, or further include the basic MRI functions of Currie ‘2012 in order to provide basic MRI T1, T2, T2* weight imaging when used with MR contrast agent. 
As show above that Currie ‘2012 teaches wherein the time T1v  required for recovering a Z-axis magnetization component of the magnetic nanoparticle to a predetermined ratio is a longitudinal axis relaxation time of the magnetic contrast agent in a body tissue; wherein the time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio is a transverse axis relaxation time of the magnetic contrast agent in a body tissue.
And Kim ‘931 (0023) and Fan ‘350 (0004, 0066) teaches that the magnetic nanoparticles can be magnetic contrast agent. 
Hence, the combine device of Kim ‘931, Fan ‘350 and Currie ‘2012 would teach wherein the time T1v is a longitudinal axis relaxation time of the magnetic nanoparticle in a body tissue; wherein the time T2v is a transverse axis relaxation time of the magnetic nanoparticle in a body tissue.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘931 to include the basic MRI Imaging features of Fan ‘350 in order to enhance MRI contrast as evident by Currie ‘2012, or further include the basic MRI functions of Currie ‘2012 in order to provide basic MRI T1, T2, T2* weighted imaging when used with MR contrast agent. 
In re claim 4, Currie ‘2012 teaches wherein the time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio is a value obtained by adding free induction decay to the transverse axis relaxation time (fig. 13).
In re claims 4-5, Currie ‘2012 teaches wherein the predetermined ratio is 63% (fig. 7, T1/T2/T2* relaxation is measured; note that predetermined ratio is merely defined as 63% of its final value. Page 213, col. left, para 3; and col. right, para 3, 37%, such teaching is the exact same as the disclosure by the Applicant in para 00109-00112).
In re claim 6, Currie ‘2012 teaches: 
T1 relaxation is the process whereby protons exchange energy with their surroundings to return to their lower energy state and in doing cause the restoration of longitudinal magnetisation. The rate at which this occurs is dependent on the tumbling rate of the molecule in which the proton resides. Tumbling rate describes the rate of molecular motion. As molecules tumble they generate a fluctuating magnetic field to which protons in neighbouring molecules are subjected. Energy exchange (and therefore T1 relaxation) is more favourable when this fluctuating magnetic field is close to the Larmor frequency. Different molecules have different tumbling rates and as a result they also differ in their efficiency at T1 relaxation. (page 212, T1 relaxation and T1 values). 
Hence, when evaluating the T1 of magnetic nanoparticle/contrast agent, its T1 relaxation is also the process whereby the magnetic nanoparticle exchange energy with their surroundings to return to their lower energy state and in doing cause the restoration of longitudinal magnetization. Hence, it is obvious and inherent that different size and material nanoparticle will have different 
Kim ‘931 teaches: 
[0094] In FIG. 11, an external static magnetic field applied to a magnetic nanoparticle may be in such a range that a magnetic vortex structure of the magnetic nanoparticle is not changed with reference to FIG. 10, and may be, for example, in the range of 1 Oe to a few hundreds of Oe. However, the external static magnetic field may vary with the diameter of the magnetic nanoparticle. 
[0095] With reference to FIG. 11, when an external static magnetic field is applied, all spins of a magnetic nanoparticle having a diameter of 20 nm to 30 nm and a single magnetic domain may perform a precession motion about an axis in the direction of the magnetic field of the applied external static magnetic field and thereby being capable of changing the magnetization direction. In this case, a resonance frequency of the magnetic nanoparticle having a diameter of 20 nm to 30 nm (that is, a single magnetic domain) is constantly proportional to the external static magnetic field, and it can be seen that this case is correspond to the case that "L" in the Equation 1 has a constant (2.803 MHz/Oe) of the Lamor frequency. 
[0096] Alternatively, in the case of a magnetic nanoparticle having a diameter of 40 nm or more and a magnetic vortex structure, a resonance frequency is reduced as the diameter of the magnetic nanoparticle increases. That is, it can be seen that "L" in the Equation 1 has no more a constant of the Lamor frequency while being changed. The reduction ratio of the resonance frequency of a magnetic nanoparticle having a diameter of 40 nm and a magnetic vortex structure drastically increases as the intensity of an external magnetic field increases. Such a reduction in the ratio of a frequency to an external magnetic field according to an increase in the size of a magnetic nanoparticle is confirmed in spherical Permalloy (Ni.sub.80Fe.sub.20). 
[0097] FIG. 12 is a graph showing a gyromagnetic ratio versus the size of a magnetic nanoparticle. 
[0098] With reference to FIG. 12, a gyromagnetic ratio .gamma. of a magnetic nanoparticle is reduced as the size of the magnetic nanoparticle increases. In the case of a single magnetic domain, the gyromagnetic ratio is scarcely reduced. Such change and reduction ratio of a gyromagnetic ratio are correspond to an average magnetic susceptibility (m.sub.z/m.sub.s) in a direction of an entire external magnetic field of a magnetic nanoparticle. 
[0099] Table 1 shows resonance frequencies according to the size of a magnetic nanoparticle and the magnitude of an external static magnetic field. Table 2 shows values of "resonance frequency/external magnetic field" according to the size of a magnetic nanoparticle and the magnitude of an external static magnetic field, wherein the values are obtained with a resolution of 2 MHz. 
Applicant has disclosed that is a spin-lattice relaxation time T1v, or a spin-spin relaxation time T2v. Hence, it is obvious that the measurement of T1v or T2v, hence, a value, depends on a material and size of the magnetic nanoparticle, an intensity of the first magnetic field, and a surrounding body tissue of the magnetic nanoparticle as taught by Currie ‘2012 and Kim ‘931. In another words, the combined teachings of Kim ‘931 and Currie ‘2012 teaches wherein the time T1v and the time T2v have a predetermined value according to a material and size of the magnetic nanoparticle, an intensity of the first magnetic field, and a surrounding body tissue of the magnetic nanoparticle because each magnetic nanoparticle with its material, size while under an DC/intensity of the first magnetic field, B0, and with a surrounding body tissue of the magnetic nanoparticles will inherently and/or obviously have a “predetermined” (naturally character) T1v, and T2v due to its spin characteristics. 
Furthermore, TR and TE are chosen (which read on “a control unit have previously input values) according T1 or T2 values as taught by Currie ‘2012 (pages 214-215) in order to provide different weighted images that based on T1 or T2 values (Fig. 7). Hence, it would have been obvious that Currie teaches wherein acquiring an image signal from at least one of a pre-input T1v and a pre-input T2v, wherein the pre-input T1v or the pre-input T2v is determined according to a material and size of the magnetic nanoparticle, an intensity of the first magnetic field, and a surrounding body tissue of the magnetic nanoparticle (which is taught in view of Kim ‘931 and Currie ‘2012 above that magnetic nanoparticles will inherently and/or obviously have a “predetermined” (naturally character) T1v, and T2v due to its spin characteristics).
In re claim 7, following the explanation of claim 6, it would have been obvious that Currie ‘2012 teaches wherein the time T1v or T2v of a plurality of magnetic nanoparticles is contrasted with the predetermined value to acquire an image signal of a body tissue where the magnetic nanoparticle is located (because TR and TE determines the different contrast with respect to either T1 weighted or T2 weighted images based on TR or TE values, and that Kim ‘931 and Currie ‘2012 above teaches that magnetic nanoparticles will inherently and/or obviously have a “predetermined” (naturally character) T1v, and T2v due to its spin characteristics.
In re claim 8, Currie ‘2012 teaches wherein the step (f) comprises: (f1) applying a predetermined magnetic field pulse to the magnetic contrast agent at the time T1v or T2v; and (f2) acquiring an image signal of a body tissue where the magnetic contrast agent is located through a response to the magnetic field pulse (fig. 7, page 218, Intravenous Contrast).
And Kim ‘931 (0023) and Fan ‘350 (0004, 0066) teaches that the magnetic nanoparticles can be magnetic contrast agent. 
Hence, the combine device of Kim ‘931, Fan ‘350 and Currie ‘2012 would teach wherein the step (f) comprises: (f1) applying a predetermined magnetic field pulse to the magnetic nanoparticle at the time T1v or T2v; and (f2) acquiring an image signal of a body tissue where the magnetic nanoparticle is located through a response to the magnetic field pulse.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘931 to include the basic MRI Imaging features of Fan ‘350 in order to enhance MRI contrast as evident by Currie ‘2012, or further include the basic MRI functions of Currie ‘2012 in order to provide basic MRI T1, T2, T2* weighted imaging when used with MR contrast agent. 
In re claim 9, Kim ‘931 teaches wherein the first magnetic field is a DC magnetic field (0012).
In re claim 11, Kim ‘931 teaches wherein the second magnetic field is applied in a direction having a predetermined angle with respect to a direction in which the first magnetic field is applied (0015).
In re claim 12, Kim ‘931 teaches wherein the resonance frequency of the magnetic nanoparticle changes according to a magnitude of the first magnetic field (0016).
In re claim 13, Kim ‘931 teaches wherein the resonance frequency of the magnetic nanoparticle changes according to a material or size of the magnetic nanoparticle (0052-0053).
In re claim 14, Kim ‘931 teaches wherein the magnetic nanoparticle has a diameter ranging from 30 nm to 500 nm (0018, 0049).
In re claim 15, Kim ‘931 teaches wherein the magnetic nanoparticle comprises at least one of Permalloy (Ni80Fe20), Maghemite (y-Fe2O3), Magnetite (y-Fe3O4), BariumFerrite (BaxFeyOz; x, y, z are arbitrary compositions), and CoFe2O4 (0019).

Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “[c]laim 1 has been amended to more clearly emphasize that the step applying the second magnetic field have the resonance frequency of the magnetic nanoparticle provided at the step of a). Accordingly, the resonance phenomenon that is induced as a result of the application of a magnetic field is induced in these magnetic nanoparticles themselves,” the Examiner has rejected it again under Kim ‘931 as show above. 
In response to Applicant’s argument that “[t]hese nanoparticles are not nanoparticles that are used as contrast agents. On the other hand, the nanoparticles employed in each of the cited references are only used as contrast agents,” the Examiner disagrees. Kim ‘931 specifically teaches: 
[0023] A method of selective activation for a magnetic nanoparticle in accordance with the inventive concept can selectively activate a magnetic nanoparticle having a magnetic vortex structure by applying an external magnetic field having corresponding resonance frequency. Such a method of selective activation for a magnetic nanoparticle can be applied to a contrast medium, a drug delivery system, a medicine for thermotherapy, a temperature sensor, and the like.
[0024] A method of selective activation for a magnetic nanoparticle in accordance with the inventive concept can induce a magnetic nanoparticle to move toward an affected area and specify the position of the magnetic nanoparticle using magnetic particle imaging (MPI) apparatus or the like. Furthermore, thermotherapy, imaging (MPI), diagnosis, drug delivery, gene transfer, and the like can be carried out by applying a magnetic field having a resonance frequency and then activating a magnetic nanoparticle.

[0025] When the method of selective activation for a magnetic nanoparticle in accordance with the inventive concept is used for a drug delivery system or a medicine for thermotherapy, it is possible to deliver drugs to a specific organ of the body without a special tagged molecule and control drugs to be selectively released at a specific organ through dissolution of the drug delivery system by a specific frequency by preparing a contrast medium to include a magnetic nanoparticle with various sizes and injecting the contrast medium into the body, thereafter applying an external magnetic field having a resonance frequency which is able to selectively activate only a magnetic nanoparticle with a corresponding size to a desired target organ of the body according to the size of the contrast medium.
See para 0023, 0024, 0025. 
Hence, Kim ‘931 already provide motivations and teachings of using magnetic nanoparticle as contrast agent/medium in other magnetic particle imaging or magnetic imaging in general. 
Furthermore, Applicant keeps on explaining “inducing a resonance phenomenon by applying a magnetic field to the magnetic nanoparticles themselves.” This is done the same way as shown by Applicant that is similar to MRI. See. Spec. 00120. The Examiner has shown that the references teaches all the limitations. So if the combined references teaches the same method, the phenomena will be the same as Applicant’s. Applicant’s Fig. 7 is literally the same as Fig. 6 of Currie. 

In response to Applicant’s argument that “in Koos, the particles that are used to obtain tissue images are different from the present invention … Koos only applies … Koos …,” the Examiner has never used any reference named, Koos. 

In response to Applicant’s argument that “[t]he Examiner apparently recognizes that in Fan and Currie, the object that is released by the magnetic field is not the nanoparticles themselves,” the Examiner disagrees. 
It seems that Applicant is arguing that these references are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim ‘931 teaches nanoparticles used for contrast agent and its vortex structure. Fan ‘350 teaches a method for enhancing contrast of magnetic resonance imaging by using nanoparticles that has vortex structure. Currie ‘2012 teaches the basic operation of magnetic resonance imaging. These are all analogous art that covers magnetic resonance imaging basic operations and the use of nanoparticle as contrast agent. 
Applicant even admitted that “the basic components of the magnetic vortex resonance imaging device may be conceptually the same as those of the MRI device.” See Spec. 00132. Furthermore, Applicant also admitted to use “spin echo,” “gradient echo” and the like, See Spec. 00117, 00124, etc., of which are MRI pulse sequences. Applicant even admitted that relaxation is FID. See Spec. 00120. This is MRI fundamental teaching. Applicant has failed to claim a method that would distinguish from the teachings of the combined prior arts. Apples and oranges are different in many aspect, but they both can be examined under a microscope, a camera, an x-ray machine, a MRI, etc. Again, Applicant’s Fig. 7 is literally the same as Fig. 6 of Currie. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is important to note that the nanoparticles are being injected into the patient as a contrast agent. These nanoparticles, i.e. contrast agents, are merely passive element that are under the influences of magnetic field. As shown above, that the combined reference teach every limitation of the method. Specifically, Kim ‘931 actually teaches “method for selectively activating magnetic nanoparticle and selectively activated magnetic nanoparticle” as the title. Kim ‘931 also teaches “by activating the magnetic nanoparticles by the magnetic field of the advanced frequency can be performed by thermal therapy, imaging (MPI), diagnosis, drug delivery, and gene transfer.” Para 26. Kim ‘931 uses the SAME nanoparticles as the Applicant’s disclosure. See para 21 of Kim ‘931, and See para 0024 of the Applicant’s Spec. Even the table 1 of Kim ‘931 is the same as the table 1 of Applicant’s Spec. This is the teaching of nanoparticle themselves being nucleated by a magnetic field. Even the detailed operation of Kim ‘931 is the similar as Applicant’s Spec. See para 104-121 of Kim ‘931, and See para 0078-0085 of Applicant’s Spec. 
Furthermore, relaxation of nanoparticles or any particles or any contrast agent under magnetic influences are natural phenomenon of when the applied magnetic field has changed because all matters will return to its lower energy position from a higher energy position of which is the excited position. Applicant clearly defines that “As a parameter for indicating the difference in the recovery behavior according to an embodiment of the present invention, there is a spin-lattice relaxation time Tlv, or a spin-spin relaxation time T2v.” See Spec. 00108. Spin-lattice and Spin-spin relaxation are well known phenomenon of nuclear magnetic resonance. As shown above, that Currie ‘2012 teaches how spin-lattice and spin-spin relaxation (T1 or T2) are measured. Hence, the combined references teach the claimed limitation. 
Applicant has failed to claim a method that would distinguish from the combined prior arts. Applicant even admitted that “the basic components of the magnetic vortex resonance imaging device may be conceptually the same as those of the MRI device.” See Spec. 00132. Furthermore, Applicant also admitted to use “spin echo,” “gradient echo” and the like, See Spec. 00117, 00124, etc., of which are MRI pulse sequences. Applicant even admitted that relaxation is FID. See Spec. 00120. This is MRI fundamental teaching. So even the nanoparticles and hydrogen are different, but the operation to detect its T1/T1v, etc., is the same. Applicant even have the SAME definition for T1v, T2v as the T1 and T2 of MRI. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793